Citation Nr: 0516220	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-44 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder, to 
include schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from May 1971 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Buffalo, New 
York, Regional Office (RO) that denied appellant's request to 
reopen a previously denied claim for service connection for a 
psychiatric disorder, based on a determination that new and 
material evidence had not been received in support of the 
request.


FINDINGS OF FACT

1.  The Board denied reopening the claim by decisions in 
October 1985, November 1994, and January 2001.  The Board's 
decision in January 2001 is the last final denial of the 
claim for any reason.

2.  Evidence on file at the time of the last final denial of 
the claim in January 2001 consisted of treatment records from 
South Carolina State Hospital, Rochester Psychiatric Center, 
Batavia VA Medical Center (VAMC), Canandaigua VAMC, 
Charleston VAMC, Syracuse VAMC, Columbia VA Hospital (VAH), 
transcript of a hearing at the RO in March 1985, transcript 
of a hearing before the Board in September 2000, and 
extensive correspondence from appellant in support of his 
claim (letters, Statements in Support of Claim, Notices of 
Disagreement, and VA Forms 9).  

3.  Evidence added to the file since the last final denial of 
the claim in January 2001 consists of fifty letters from 
appellant to VA articulating his theories on why he is 
entitled to service connection.  These letters repeat the 
assertions made in the evidence that was before the 
adjudicators in January 2001.

4.  Evidence added to the file since the Board's decision in 
January 2001 does not bear directly and substantially on the 
specific matter under consideration, is cumulative and 
redundant of the evidence of record, and is not, by itself or 
in combination with other evidence, so significant that it 
must be considered in order to fairly adjudicate the claim.


CONCLUSION OF LAW

Evidence received since the Board's decision in January 2001 
is not new and material; the claim for service connection for 
schizophrenia is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's request to reopen a previously denied claim was 
submitted after enactment of the VCAA.  The VCAA accordingly 
applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application to 
reopen a previously denied claim was received in April 2001; 
the application was denied by rating decision in January 
2002.  RO sent appellant duty-to-assist letters in April 2002 
and July 2004 during the pendancy of this appeal.  Neither of 
these two duty-to-assist letters expressly satisfied the 
fourth element ("give us everything you've got") cited in 
Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, and the 
Statement of the Case (SOC) in November 2004 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, the file 
was already extensive and contained service medical records 
and treatment records from those private hospitals and VA 
hospitals that appellant identified as potentially having 
relevant evidence.  Appellant was advised of the definition 
of "new and material evidence" and he submitted numerous 
letters in response.  Appellant did not choose to testify in 
this matter, but transcripts of previous hearings before RO 
and before the Board are on file.  

The VCAA generally requires VA to afford a claimant a VA 
medical examination, or obtain a medical opinion, if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
However, for a finally denied claim, VA is not required under 
the VCAA to provide a medical examination unless the claim is 
first reopened upon receipt of new and material evidence.  38 
C.F.R. § 3.159(c)(4)(C)(iii) (2004).  The Board accordingly 
finds that VA does not have an unfulfilled obligation under 
the VCAA to afford appellant a VA medical examination at this 
point. 

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Evidence on file at the time of the last final denial

Appellant's service medical records are on file.  The service 
medical records do not show the onset of an acquired 
psychiatric disorder.  An examination in September 1972, 
conducted in support of appellant's administrative discharge, 
diagnosed "sociopathic personality" but noted that 
appellant did not have a psychosis, psychoneurosis, or other 
mental condition at that time.

Appellant received treatment at South Carolina State Hospital 
for a schizophrenic episode in December 1976 through February 
1977, four years after his discharge from service.  The file 
contains subsequent records from South Carolina State 
Hospital and from Rochester Psychiatric Center showing 
treatment for mental problems, including schizophrenia, from 
1977 through 1981.

RO denied service connection for a claimed nervous condition 
in May and August 1981.  Appellant did not appeal those 
rating decisions.

The file contains medical records from the early 1980s 
showing psychiatric treatment at Rochester Psychiatric Center 
for schizophrenia and personality disorder.  The file 
contains a VA psychiatric examination dated June 1983 and 
treatment and social worker notes from the VA medical center 
from the early 1980s.  RO issued a rating decision in August 
1983 denying reopening of a claim for chronic paranoid 
schizophrenia, based on a finding that new and material 
evidence had not been submitted.

The file contains a transcript of appellant's testimony in a 
hearing at the RO in March 1985.

The Board issued a decision in October 1985 denying 
appellant's application to reopen his claim for service 
connection, based on a finding the evidence added to the file 
since the August 1983 rating decision did not constitute new 
and material evidence in support of the application.

The file contains medical records from South Carolina State 
Hospital the mid-1980s to the mid-1990s documenting treatment 
for schizophrenia, personality disorder, and substance abuse.  
The file also contains a number of letters from appellant to 
VA asserting that his psychiatric condition began in service 
and was treated within his first year after discharge.  

The Board issued a decision in November 1994 finding that the 
evidence described above did not constitute new and material 
evidence, and that the claim was accordingly not reopened.

The file contains further VA medical records from the 1980s 
and 1990s, letters from appellant to VA, and a transcript of 
appellant's testimony before the Board in September 2000.  
The Board considered this evidence, and issued a decision in 
January 2001 that new and material evidence had not been 
received and the claim would not be reopened.

In summary, evidence on file as of the time of the last final 
adjudication (January 2001) consisted of the following: 
treatment records from South Carolina State Hospital, 
Rochester Psychiatric Center, Batavia VAMC, Canandaigua VAMC, 
Charleston VAMC, Syracuse VAMC, Columbia VAH, transcript of a 
hearing at the RO in March 1985, transcript of a hearing 
before the Board in September 2000, and extensive 
correspondence from appellant in support of his claim 
(letters, Statements in Support of Claim, Notices of 
Disagreement, and VA Forms 9).  The correspondence from 
appellant was frequently incoherent, but the most lucid and 
consistent contention therein was that appellant's father had 
appellant involuntarily committed for psychiatric treatment 
at Batavia VAMC in 1972, within the first year after 
appellant's discharge.   

Evidence added to the file since the last final denial

Appellant submitted the instant request to reopen his claim 
for service connection in April 2001.  Evidence received 
since the last final adjudication (the Board decision in 
January 2001) is summarized below.

The file contains a Report of Contact in March 2001 in which 
appellant asserted that he had received 30 days of inpatient 
psychiatric treatment at Batavia VA Medical Center (VAMC) 
within the first year of his discharge from service.  The 
Report of Contact states that review of treatment records and 
claims records failed to show that appellant was treated for 
a psychiatric condition in the first year after discharge, or 
that he applied for service connection for psychiatric 
condition within the first year after discharge.

Appellant submitted two letters to VA in March 2001 and two 
letters in the month of April 2001.  Appellant submitted four 
letters to VA in June 2001, two letters in August 2001, one 
letter in September 2001, two letters in October 2001, one 
letter in November 2001, one letter in December 2001, one 
letter in January 2002, one letter in February 2002, two 
letters in March 2002, one letter in April 2002, two letters 
in May 2002, one letter in June 2002, one letter in August 
2002, one letter in September 2002, two letters in October 
2002, two letters in December 2002, two letters in January 
2003, two letters in April 2003, two letters in May 2003, one 
letter in June 2003, one letter in July 2003, one letter in 
September 2003, one letter in October 2003, two letters in 
February 2004, three letters in April 2004, one letter of May 
2004, one letter in July 2004, one letter in September 2004, 
one letter in November 2004, one letter in December 2004, and 
one letter in February 2005.  These letters essentially 
assert that appellant's claim was unfairly denied.  




III.  Analysis

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (2002).  The Board is 
under the statutory obligation to conduct a de novo review of 
the new and material evidence issue.  Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the last final adjudication denying service connection in 
January 2001.  If new and material evidence is presented or 
secured to a disallowed claim the Board can reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Otherwise, the Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Evidence received subsequent to 
a final decision is considered credible for the purpose of 
reopening a veteran's claim, unless it is inherently false or 
untrue, or is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The instant request to reopen the claim for service 
connection was received in Apri1 2001.  For claims submitted 
prior to August 29, 2001, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) 
(2000).  

The evidence added to the file since the Board's decision in 
January 2001 (the last final denial of the claim) consists of 
approximately fifty letters to VA by appellant.  These 
letters are essentially reiterate information previously on 
file, and as far as may be determined they do not make any 
assertions that were not previously advanced by appellant's 
letters or in his two hearings.  The most rational and 
consistent point made in these letters is the assertion that 
appellant was involuntarily committed to psychiatric 
treatment in 1972, either by appellant's father or by 
appellant's military commanders, but the previous 
adjudicators considered that assertion.  Therefore, the 
letters are "new" in that they were not before the 
adjudicators prior to January 2001, but they are not 
"material" in that they are cumulative and redundant of the 
evidence on file at the time of the previous adjudications.

In sum, while the additional evidence is new in the sense 
that that it previously was not before agency adjudicators, 
it does not show that appellant's acquired psychiatric 
condition was incurred in or aggravated by any incident of 
service.  Hence, such evidence is not material for purposes 
of reopening the claim, and the application must be denied.  

Having determined that new and material evidence has not been 
received, the Board finds that the claim has not been 
reopened.  The Board cannot consider the merits of the case.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.



ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for an 
acquired psychiatric disorder, to include schizophrenia, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


